Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because 120 in Figs. 14 and 16 should be changed to 110 for consistency with p. 13 ll. 10-13 of the specification which discloses that Q604 and Q602 are formed within 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: The phrase “may be essentially form” in p. 13 should be changed to “may essentially form”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,286,991 to Walker.
With respect to claim 1, Walker discloses in Fig. 3 an integrated circuit device, including: 
a semiconductor substrate (e.g., 360) providing a first region (e.g., 310 is provided on 360); 
a second region (e.g., 320) formed over (e.g., when Fig. 3 package is placed upside down, 320 is over 310) the first region (e.g. 310); and 
a temperature sensor circuit (e.g., sensor 236, heater 226, and thermal sensing element 228 in Fig. 2 forming thermal sensor 320 and heater 310 in Fig. 3 and 
With respect to claims 4-5, Walker discloses in Fig. 16 an IGFET 1620.  Walker fails to disclose that VDD received by IGFET 1620 is provided by a potential pump circuit, wherein the potential pump circuit receives a lower external power potential and provides a greater boosted power supply potential and the at least one IGFET has a source terminal electrically connected to receive the greater boosted power supply potential.  Walker fails to disclose that VDD is supplied from a charge pump.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a charge pump may be used to generate a 
With respect to claim 6, the temperature sensor circuit (e.g., sensor 236, heater 226, and thermal sensing element 228 in Fig. 2 forming thermal sensor 320 and heater 310 in Fig. 3, as discussed for claim 1, and implemented by sensor circuit 1600 and thermal sensing element 228) includes a reference generator circuit (e.g., 1600 in Fig. 16), the reference generator (e.g., 1600 in Fig. 16) includes the at least one IGFET (e.g., 1620) and provides a temperature dependent reference potential (e.g., N3).  
With respect to claim 7, the reference generator circuit (e.g., 1600 in Fig. 16) provides an essentially temperature independent reference potential (e.g., N1/N2 according to Fig. 17 and Col. 15 ll. 52-60).  
With respect to claim 8, the temperature sensor circuit (e.g., sensor 236, heater 226, and thermal sensing element 228 in Fig. 2 forming thermal sensor 320 and heater 310 in Fig. 3, as discussed for claim 1, and implemented by sensor circuit 1600 and thermal sensing element 228) further includes an upper window limit comparator circuit (e.g., 1640) coupled to receive the temperature dependent reference potential (e.g., N3), the upper window limit comparator circuit (e.g., 1640) detects a temperature 
With respect to claim 9, the upper limit comparator circuit (e.g., 1640) fails to specifically disclose that differential amplifier 1640 in Fig. 16 includes differential transistors receiving differential inputs N2 and N3 and that the differential transistors includes a first IGFET formed in the second region, the first IGFET including a plurality of substantially horizontally disposed channels that are substantially vertically aligned and has a gate terminal coupled to receive the temperature dependent reference potential.  However, it was notoriously well known in the art that a differential amplifier includes transistors receiving differential inputs at the gates.  Therefore, it would have been obvious to a person of ordinary skill in the art to implement differential amplifier 1640/1630 in Fig. 16 of Walker with the notoriously well-known comparator including a transistor pair receiving differential signals at the gates because differential comparator 1640/1630 needs a specific implementation in fabrication and the notoriously well-known differential comparator including a transistor pair receiving differential signals at the gates provides such a specific implementation.  Further, for the reasons discussed above for claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the transistors of the above-discussed differential IGFET 1620 in Fig. 16 forming part of sensor 236 in Fig. 2 and 320 in Fig. 3 according to Col. 14 ll. 36-37 with the notoriously well-known IGFET including a plurality of substantially horizontally disposed channels that are substantially vertically aligned, the plurality of channels provide a controllable impedance path 
With respect to claim 10, the temperature sensor circuit (e.g., sensor 236, heater 226, and thermal sensing element 228 in Fig. 2 forming thermal sensor 320, as discussed for claim 1, and heater 310 in Fig. 3 and implemented by sensor circuit 1600 and thermal sensing element 228) further includes a lower window limit comparator circuit (e.g., 1630 in Fig.16) coupled to receive the temperature dependent reference potential (e.g., N3), the lower window limit comparator circuit (e.g., 1630 in Fig.16) detects a temperature window lower limit based on the potential of the temperature dependent reference potential (e.g., N3).  
With respect to claim 11, the above discussion for claim 9 similarly applies.
With respect to claim 13, the upper window limit comparator circuit (e.g., 1640 in Fig. 16 implementing 234 in Fig. 2 according to Col. 11 ll. 14-16) provides a detection signal (e.g., THI) in response to detecting the temperature window upper limit being reached, the temperature detector circuit (e.g., 234 and 236 in Fig. 2) includes a control circuit (e.g., 234) that changes the state of at least one temperature signal in response to the detection signal.  
With respect to claim 15, the temperature sensor circuit (e.g., sensor 236, heater 226, and thermal sensing element 228 in Fig. 2 forming thermal sensor 320 and heater 310 in Fig. 3, as discussed for claim 1, and implemented by sensor circuit 1600 and thermal sensing element 228) provides a plurality of temperature signals (e.g., TLO and THI), wherein the temperature signals indicate a temperature window in which the integrated circuit device currently operates (e.g., Col. 3 ll. 37-46).  
With respect to claim 16, core circuitry (e.g., 234 in Fig. 2) formed in the second region (e.g., 320 and 340 in Fig. 3), the core circuity (e.g., 234 in Fig. 2) coupled to receive the plurality of temperature signals (e.g., TLO and THI).  
With respect to claim 17, the core circuitry (e.g., 234 in Fig. 2) is electrically connected to provide at least one signal (e.g., HTDRY) external (e.g., HTDRY is external to 226) to the integrated circuit device (e.g., 236 and 228 in Fig. 2).  
With respect to claims 18-19, as to the feature that the at least one IGFET (e.g., 1620 in Fig. 16 forming part of sensor 236 in Fig. 2 and 320 in Fig. 3 according to Col. 14 ll. 36-37) including a plurality of substantially horizontally disposed channels that are substantially vertically aligned (e.g., as discussed above for claim 1) has a gate length of less than about 10 nm or 6 nm, such specific parameters in gate lengths will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have 
With respect to claim 20, the above discussion for claim 15 similarly applies.

Allowable Subject Matter
Claims 2-3, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842